401 F.2d 183
UNITED STATES of America, Appellee,v.Anthony FERNANDEZ, Appellant.
No. 22596.
United States Court of Appeals Ninth Circuit.
Oct. 18, 1968.

Anthony Fernandez, Pro se, for appellant.
Eugene G. Cushing, U.S. Atty., John S. Obenour, Asst. U.S. Atty., Tacoma, Wash., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
Anthony Fernandez appeals from an order denying his motion for a new trial on the ground of newly-discovered evidence.  This is Fernandez' fourth motion for a new trial, his three previous motions, and a motion for relief under 28 U.S.C. 2255, having been denied.  He was convicted in December, 1962 on several counts of two indictments charging interstate frauds in violation of 18 U.S.C. 2314 (1964), and conspiracy, in violation of 18 U.S.C. 371 (1964).  Our decision affirming the conviction became final on April 29, 1964.  Fernandez v. United States, 9 Cir., 329 F.2d 899.


2
Our examination of the record convinces us that the district court did not abuse its discretion in denying the motion.


3
Affirmed.